Exhibit 10.4
SECURITIES PURCHASE AND LOAN CONVERSION AGREEMENT
     This SECURITIES PURCHASE AND LOAN CONVERSION AGREEMENT, dated as of
April 12, 2010 (this “Agreement”), is by and between Brookside Technology
Holdings Corp., a Florida corporation (the “Company”), and Vicis Capital Master
Fund, a sub-trust of Vicis Capital Series Master Trust, a unit trust organized
and existing under the laws of the Cayman Islands (“Vicis”).
RECITALS:
     A. The Company owes Vicis $1,737,083 (the “Vicis Debt”), which debt is
evidenced by that certain subordinated promissory note in the original principal
amount of $1,500,000, dated as of September 23, 2008, as amended on August 13,
2009 (the “Subordinated Note”).
     B. Vicis desires to invest an additional $3,000,000 in cash in the Company
and to convert the Vicis Debt in exchange for additional shares of the Series A
Convertible Preferred Stock of the Company (the “Series A Preferred Stock”) and
a warrant to purchase shares of the Company common stock (the “Common Stock”),
all on the terms set forth herein.
     C. Simultaneously with the forgoing, the Company intends to enter into an
amendment with its senior lender to amend its senior credit facility in the form
attached hereto as Exhibit A (the “Senior Loan Amendment”).
AGREEMENT:
     In consideration of the foregoing recitals and for good and other valuable
consideration hereinafter set forth, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto, intending to be legally bound, hereby
agree as follows:
ARTICLE I
PURCHASE AND SALE OF SECURITIES
     1. Purchase and Sale of Series A Preferred Stock. At the Closing (as
defined below), in consideration of the conversion of the Vicis Debt and the
payment of $3,000,000 in cash, the Company shall issue to Vicis 4,737,083 shares
of Series A Preferred Stock (the “Acquired Shares”) and a warrant to purchase up
to 473,708,300 shares of Common Stock in the form attached hereto as Exhibit B
(the “Warrant”). Any shares of Common Stock issuable upon conversion of the
Series A Preferred Stock issued pursuant hereto or upon exercise of the Warrant
are herein referred to as the “Conversion Shares;” and the Warrant, the Acquired
Shares and the Conversion Shares are collectively referred to herein as the
“Securities.”
     2. Closing. The closing (the “Closing”) of the transactions contemplated by
Section 1 above shall take place simultaneously with the closing of the Senior
Loan Amendment.
     3. Closing Deliveries. At the Closing, the Company shall deliver or cause
to be delivered to Vicis (a) a certificate in the name of Vicis evidencing the
Acquired Shares and (b) the Warrant. At the Closing, Vicis shall deliver to the
Company, for cancellation, the Subordinated Note and $3,000,000 in cash.
     4. Release. From and after the Closing: (a) the Subordinated Note shall
automatically be deemed to be terminated, satisfied and of no further force and
effect; (b) Vicis hereby fully releases, acquits, and forever discharges the
Company and all of its subsidiaries, affiliates, successors and assigns,
together with their respective past and present directors, officers,
shareholders, employees, agents, attorneys and representatives (collectively,
the “Released Parties”) of and from any and all rights, claims, demands,
damages, actions, and causes of action, of any nature whatsoever, whether known
or unknown, whether arising at law or in equity, and whether direct or indirect,
which Vicis may have had, may now have, or may hereafter have, against the
Released Parties by reason of any matter, cause, happening or thing arising
under the Subordinated Note, except for any claims involving fraud, willful
misconduct, breach of fiduciary duty or criminal acts by any Released Party; and
(c) the Company shall be entitled, and is hereby authorized, to terminate all
liens on its assets filed by Vicis or its affiliates, if any.

34



--------------------------------------------------------------------------------



 



     5. Securities Law Matters. The Company and Vicis are executing and
delivering this Agreement in accordance with and in reliance upon the exemption
from securities registration afforded by Section 4(2) of the U.S. Securities Act
of 1933, as amended, and the rules and regulations promulgated thereunder (the
“Securities Act”), including Regulation D (“Regulation D”), and/or upon such
other exemption from the registration requirements of the Securities Act as may
be available with respect to any or all of the investments to be made hereunder.
ARTICLE II
REPRESENTATIONS AND WARRANTIES
     1. Representations and Warranties of the Company. The Company hereby
represents and warrants to Vicis, as of the date hereof and the Closing Date
(except as set forth on the Schedule of Exceptions attached hereto with each
numbered Schedule corresponding to the section number herein), as follows:
          a. Organization, Good Standing and Power. The Company is a corporation
duly incorporated, validly existing and in good standing under the laws of the
State of Florida and has the requisite corporate power to own, lease and operate
its properties and assets and to conduct its business as it is now being
conducted. The Company is duly qualified as a foreign corporation to do business
and is in good standing in every jurisdiction in which the nature of the
business conducted or property owned by it makes such qualification necessary
except for any jurisdiction(s) (alone or in the aggregate) in which the failure
to be so qualified will not have a Material Adverse Effect. For the purposes of
this Agreement, “Material Adverse Effect” means any material adverse effect on
the business, operations, properties, prospects, or financial condition of the
Company and its Subsidiaries (as defined below) on the transactions contemplated
hereby or by the agreements and instruments to be entered into in connection
herewith or any condition, circumstance, or situation that would prohibit or
otherwise materially interfere with the ability of the Company to perform any of
its obligations under this Transaction Documents (defined below) in any material
respect.
          b. Authorization; Enforcement. The Company has the requisite corporate
power and authority to enter into and perform this Agreement, the Warrant and
each of the other agreements or instruments entered into by the parties hereto
in connection with the transactions contemplated by this Agreement
(collectively, the “Transaction Documents”) and to issue and sell the Securities
in accordance with the terms hereof. The execution, delivery and performance of
the Transaction Documents by the Company and the consummation by it of the
transactions contemplated thereby have been duly and validly authorized by all
necessary corporate action, and no further consent or authorization of the
Company, its Board of Directors or stockholders is required. When executed and
delivered by the Company, each of the Transaction Documents shall constitute a
valid and binding obligation of the Company enforceable against the Company in
accordance with its terms, except as such enforceability may be limited by
applicable bankruptcy, reorganization, moratorium, liquidation, conservatorship,
receivership or similar laws relating to, or affecting generally the enforcement
of, creditor’s rights and remedies or by other equitable principles of general
application.
          c. Capitalization. The issued and outstanding shares of capital stock
of the Company as of the Closing Date is as set forth on Schedule (II)(1)(c).
All of the outstanding shares of the Common Stock and any other outstanding
security of the Company have been duly and validly authorized. Except for the
Securities, or as disclosed in Schedule (II)(1)(c) attached hereto:
               (i) no holder of shares of the Company’s capital stock has any
preemptive rights or any other similar rights or has been granted or holds any
liens or encumbrances suffered or permitted by the Company;
               (ii) there are no outstanding options, warrants, scrip, rights to
subscribe to, calls or commitments of any character whatsoever relating to, or
securities or rights convertible into, or exercisable or exchangeable for, any
shares of capital stock of the Company or any Subsidiary, or contracts,
commitments, understandings or arrangements by which the Company or any
Subsidiary is or may become bound to issue additional shares of capital stock of
the Company or any Subsidiary or options, warrants, scrip, rights to subscribe
to, calls or commitments of any character whatsoever relating to, or securities
or rights convertible into, or exercisable or exchangeable for, any shares of
capital stock of the Company or any Subsidiary;
               (iii) there are no outstanding debt securities, notes, credit
agreements, credit facilities or other agreements, documents or instruments
evidencing Indebtedness (as defined in Section 1(s) below) of the Company or any
Subsidiary in excess of $100,000 or by which the Company or a Subsidiary is or
may become bound and involves Indebtedness in excess of $100,000;

35



--------------------------------------------------------------------------------



 



               (iv) there are no financing statements securing obligations in
any material amounts, either singly or in the aggregate, filed in connection
with the Company or its Subsidiaries;
               (v) there are no agreements or arrangements under which the
Company or any Subsidiary is obligated to register the sale of any of their
securities under the Securities Act of 1933, as amended (the “Securities Act”);
               (vi) there are no outstanding securities or instruments of the
Company or any Subsidiary that contain any redemption or similar provisions, and
there are no contracts, commitments, understandings or arrangements by which the
Company or any Subsidiary is or may become bound to redeem a security of the
Company or a Subsidiary;
               (vii) there are no securities or instruments containing
antidilution or similar provisions that will be triggered by the issuance of the
Securities; and
               (viii) the Company does not have any stock appreciation rights or
“phantom stock” plans or agreements or any similar plan or agreement.
          d. Subsidiaries. The Company has no subsidiary except as disclosed in
Commission Documents (as defined below) (collectively, the “Subsidiaries”). The
Company owns 100% of such Subsidiaries. For the purposes of this Agreement,
“subsidiary” shall mean any corporation or other entity of which at least a
majority of the securities or other ownership interest having ordinary voting
power (absolutely or contingently) for the election of directors or other
persons performing similar functions are at the time owned directly or
indirectly by the Company and/or any of its other Subsidiaries. Each Subsidiary
is validly existing and in good standing under the laws of the jurisdiction in
which it is organized, and has all requisite entity power and authority to carry
on its business as now conducted. Each Subsidiary is duly qualified as a foreign
corporation to do business and is in good standing in every jurisdiction in
which its ownership of property or the nature of the business conducted by it
makes such qualification necessary, except to the extent that the failure to be
so qualified or be in good standing would not have a Material Adverse Effect.
          e. Securities Filings. The Common Stock of the Company is currently
reported on the OTC Bulletin Board and is registered pursuant to the Securities
Exchange Act of 1934, as amended (the “Exchange Act”), and the Company has filed
all reports, schedules, forms, statements and other documents required to be
filed by it with the Commission pursuant to the reporting requirements of the
Exchange Act (all of the foregoing, including filings incorporated by reference
therein, being referred to herein as the “Commission Documents”). As of their
respective dates, the Commission Documents complied in all material respects
with the requirements of the Securities Act and the Exchange Act and the rules
and regulations of the Commission promulgated thereunder, and such filings when
made by the Company do not contain any untrue statement of a material fact or
omit to state a material fact required to be stated therein or necessary in
order to make the statements therein, in light of the circumstances under which
they were made, not misleading. The financial statements of the Company included
in the Commission Documents comply in all material respects with applicable
accounting requirements and the rules and regulations of the Commission (defined
below) with respect thereto as in effect at the time of filing. Such financial
statements have been prepared in accordance with United States generally
accepted accounting principles applied on a consistent basis during the periods
involved (“GAAP”), except as may be otherwise specified in such financial
statements or the notes thereto and except that unaudited financial statements
may not contain all footnotes required by GAAP and remain subject to year end
adjustments, and fairly present in all material respects the financial position
of the Company and its consolidated subsidiaries as of and for the dates thereof
and the results of operations and cash flows for the periods then ended,
subject, in the case of unaudited statements, to normal year-end audit
adjustments.
          f. Actions Pending. There is no action, suit, claim, investigation,
arbitration, alternate dispute resolution proceeding or other proceeding pending
or, to the knowledge of the Company, threatened against or involving the Company
or any of its respective properties or assets, other than demands and threats
made by the prior owners of USVD, notice of which Vicis hereby acknowledges
being made aware of. There are no outstanding orders, judgments, injunctions,
awards or decrees of any court, arbitrator, governmental or regulatory body, or
a self regulatory authority or trading market against the Company or any
officers or directors of the Company in their capacities as such. To the
Company’s knowledge, neither the Company nor any Subsidiary, nor any director or
executive officer thereof (in his/her capacity as such), is or, within the last
five years, has been the subject of any action involving a claim of violation of
or liability under federal or state securities laws or a claim of breach of
fiduciary duty. To the knowledge of the Company, there has not been, and there
is not pending or threatened in writing, any investigation by the United States
Securities and

36



--------------------------------------------------------------------------------



 



Commission (the “Commission” or “SEC”) involving the Company or any current
director or executive officer of the Company. The Commission has not issued any
stop order or other order suspending the effectiveness of any registration
statement filed by the Company under the Exchange Act or the Securities Act.
          g. Compliance with Law. The business of the Company and the
Subsidiaries has been and is presently being conducted in accordance with all
applicable federal, state and local governmental laws, rules, regulations and
ordinances (including, without limitation, rules and regulations of each
governmental and regulatory agency, self regulatory organization and trading
market applicable to the Company or any Subsidiary).
          h. Taxes. The Company has accurately prepared and filed all federal,
state and other tax returns required by law to be filed by it, has paid or made
provisions for the payment of all taxes shown to be due and all additional
assessments, and adequate provisions have been and are reflected in the
financial statements of the Company for all current taxes and other charges to
which the Company is subject and which are not currently due and payable. None
of the federal income tax returns of the Company or any Subsidiary have been
audited by the Internal Revenue Service. The Company has no knowledge of any
additional assessments, adjustments or contingent tax liability (whether federal
or state) of any nature whatsoever, whether pending or threatened against the
Company for any period, nor of any basis for any such assessment, adjustment or
contingency.
          i. Employees. Neither the Company nor any Subsidiary has any
collective bargaining arrangements or agreements covering any of its employees.
Except as set forth in Schedule II(1)(i), no Executive Officer of the Company
(as defined in Rule 501(f) of the Securities Act) has notified the Company that
such officer intends to leave the Company or otherwise terminate such officer’s
employment with the Company. No Executive Officer of the Company, to the
knowledge of the Company, is, or is now, in violation of any material term of
any employment contract, confidentiality, disclosure or proprietary information
agreement, non-competition agreement, or any other contract or agreement or any
restrictive covenant, and, to the actual knowledge of the Company, the continued
employment of each such executive officer does not subject the Company or any
Subsidiary to any liability with respect to any of the foregoing matters. The
Company and each Subsidiary are in compliance with all federal, state, local and
foreign laws and regulations respecting employment and employment practices,
terms and conditions of employment and wages and hours, except where failure to
be in compliance would not, either individually or in the aggregate, reasonably
be expected to result in a Material Adverse Effect.
          j. Public Utility Holding Company Act and Investment Company Act
Status. The Company is not a “holding company” or a “public utility company” as
such terms are defined in the Public Utility Holding Company Act of 1935, as
amended. The Company is not, and immediately after receipt of payment for the
Securities will not be, an “investment company,” an “affiliated person” of,
“promoter” for or “principal underwriter” for, or an entity “controlled” by an
“investment company,” within the meaning of the Investment Company Act.
          k. ERISA. No liability to the Pension Benefit Guaranty Corporation has
been incurred with respect to any Plan by the Company which has not been
satisfied by the Company. As used in this section, the term “Plan” shall mean an
“employee pension benefit plan” (as defined in Section 3 of ERISA) which is or
has been established or maintained, or to which contributions are or have been
made, by the Company or any Subsidiary or by any trade or business, whether or
not incorporated, which, together with the Company or any Subsidiary, is under
common control, as described in Section 2(b)14(b) or (c) of the Code.
          l. Securities Act of 1933. Based in material part upon the
representations herein of Vicis, the Company has complied and will comply with
all applicable federal and state securities laws in connection with the offer,
issuance and sale of the Securities hereunder. Assuming the accuracy of the
representations and warranties in Article IV hereof (and assuming no change in
applicable law and no unlawful distribution of the Securities by Vicis or other
Persons), no registration under the Securities Act is required for the offer and
sale of the Securities by the Company to Vicis as is contemplated hereby.
Neither the Company nor anyone acting on its behalf, directly or indirectly, has
or will sell, offer to sell or solicit offers to buy any of the Securities or
similar securities to, or solicit offers with respect thereto from, or enter
into any negotiations relating thereto with, any person, or has taken or will
take any action so as to (i) bring the issuance and sale of any of the
Securities under the registration provisions of the Securities Act and
applicable state securities laws, or (b) or (ii) trigger shareholder approval
provisions under the rules or regulations of any trading market., and neither
the Company nor any of its affiliates, nor any person acting on its or their
behalf, has engaged in any form of general solicitation or general advertising
(within the meaning of Regulation D under the Securities Act) in connection with
the offer or sale of any of the Securities.

37



--------------------------------------------------------------------------------



 



          m. No Integrated Offering. Neither the Company, nor any of its
affiliates, nor any person acting on its or their behalf, has directly or
indirectly made any offers or sales of any security or solicited any offers to
buy any security under circumstances that would cause the offering of the
Securities pursuant to this Agreement to be integrated with prior offerings by
the Company for purposes of the Securities Act, which would prevent the Company
from selling the Securities pursuant to Regulation D and Rule 506 thereof under
the Securities Act, or any applicable exchange-related stockholder approval
provisions, nor will the Company or any of its affiliates or subsidiaries take
any action or steps that would cause the offering of the Securities to be
integrated with other offerings.
          n. Issuance of Securities. The Securities to be issued at the Closing
have been duly authorized by all necessary corporate action and, when paid for
or issued in accordance with the terms hereof, the Securities shall be validly
issued and outstanding, free and clear of all liens, encumbrances and rights of
refusal of any kind. When the Conversion Shares are issued and paid for in
accordance with the terms of this Agreement, such shares will be duly authorized
by all necessary corporate action and validly issued and outstanding, fully paid
and nonassessable, free and clear of all liens, encumbrances and rights of
refusal of any kind and the holders shall be entitled to all rights accorded to
a holder of such security.
          o. No Conflicts. The execution, delivery and performance of the
Transaction Documents by the Company, and the consummation by the Company of the
transactions contemplated hereby and thereby, and the issuance of the Securities
as contemplated hereby, do not and will not (i) violate or conflict with any
provision of the Company’s Articles of Incorporation (the “Articles”) or Bylaws
(the “Bylaws”), each as amended to date, or any Subsidiary’s comparable charter
documents; (ii) conflict with, or constitute a default (or an event which with
notice or lapse of time or both would become a default) under, or give to others
any rights of termination, amendment, acceleration or cancellation of, any
agreement, mortgage, deed of trust, indenture, note, bond, license, lease
agreement, instrument or obligation to which the Company or any of its
Subsidiaries is a party or by which the Company or any of its Subsidiaries’
respective properties or assets are bound; or (iii) result in a violation of any
federal, state, local or foreign statute, rule, regulation, order, judgment or
decree (including federal and state securities laws and regulations and rules
and regulations of any governmental or any regulatory agency, self-regulatory
organization, or trading market) applicable to the Company or any of its
Subsidiaries or by which any property or asset of the Company or any of its
Subsidiaries are bound or affected, except, in all cases, for such conflicts,
defaults, terminations, amendments, acceleration, cancellations and violations
as would not, individually or in the aggregate, have a Material Adverse Effect
(other than violations pursuant to clauses (i) or (iii) (with respect to federal
and state securities laws)). Neither the Company nor any of its Subsidiaries is
required under federal, state, foreign or local law, rule or regulation to
obtain any consent, authorization or order of, or make any filing or
registration with, any court or governmental agency in order for it to execute,
deliver or perform any of its obligations under the Transaction Documents or
issue and sell the Securities in accordance with the terms hereof (other than
any filings, consents and approvals which may be required to be made by the
Company under applicable state and federal securities laws, rules or
regulations).
          p. No Violation. Except as set forth in Schedule II(1)(c), neither the
Company nor any Subsidiary (i) is in default under or in violation of (and no
event has occurred that has not been waived that, with notice or lapse of time
or both, would result in a default by the Company or any Subsidiary under), nor
has the Company or any Subsidiary received notice of a claim that it is in
default under or that it is in violation of, any indenture, loan or credit
agreement or any other agreement or instrument to which it is a party or by
which it or any of its properties is bound, except such that, individually or in
the aggregate, such default(s) and violations(s) would not have a Material
Adverse Effect, (ii) is in violation of any order of any court, arbitrator or
governmental body, or (iii) is in violation of any of the provisions of its
certificate or articles of incorporation, bylaws or other organizational or
charter documents.
          q. Dilutive Effect. The Company understands and acknowledges that its
obligation to issue the Conversion Shares upon conversion of the Acquired Shares
is absolute and unconditional regardless of the dilutive effect that such
issuance may have on the ownership interests of other stockholders of the
Company.
          r. Placement Agent’s Fees. No brokerage or finder’s fee or commission
are or will be payable to any Person with respect to the transactions
contemplated by this Agreement based upon arrangements made by the Company or
any of its affiliates. The Company agrees that it shall be responsible for the
payment of any placement agent’s fees, financial advisory fees, or brokers’
commissions (other than for Persons engaged by Vicis or any of its affiliates)
relating to or arising out of the transactions contemplated hereby. The Company
shall pay, and hold Vicis harmless against, any liability, loss or expense
(including, without limitation, reasonable attorney’s fees and out-of-pocket
expenses) arising in connection with any claim for any such fees or commissions.

38



--------------------------------------------------------------------------------



 



          s. Indebtedness and Other Contracts. Except as disclosed in the
Commission Documents, neither the Company nor any Subsidiary (a) has any
outstanding Indebtedness (as defined below in this Section), (b) is a party to
any contract, agreement or instrument, the violation of which, or default under,
by any other party to such contract, agreement or instrument would result in a
Material Adverse Effect, (c) is in violation of any term of or in default under
any contract, agreement or instrument relating to any Indebtedness, except where
such violations and defaults would not result, individually or in the aggregate,
in a Material Adverse Effect, or (d) is a party to any contract, agreement or
instrument relating to any Indebtedness, the performance of which, in the
judgment of the Company’s officers, has or is expected to have a Material
Adverse Effect. For purposes of this Agreement: (x) “Indebtedness” of any Person
means, without duplication (i) all indebtedness for borrowed money, (ii) all
obligations issued, undertaken or assumed as the deferred purchase price of
property or services (other than trade payables entered into in the ordinary
course of business), (iii) all reimbursement or payment obligations with respect
to letters of credit, surety bonds and other similar instruments, (iv) all
obligations evidenced by notes, bonds, debentures or similar instruments,
including obligations so evidenced incurred in connection with the acquisition
of property, assets or businesses, (v) all indebtedness created or arising under
any conditional sale or other title retention agreement, or incurred as
financing, in either case with respect to any property or assets acquired with
the proceeds of such indebtedness (even though the rights and remedies of the
seller or bank under such agreement in the event of default are limited to
repossession or sale of such property), (vi) all monetary obligations under any
leasing or similar arrangement which, in connection with generally accepted
accounting principles, consistently applied for the periods covered thereby, is
classified as a capital lease, (vii) all indebtedness referred to in clauses
(i) through (vi) above secured by (or for which the holder of such Indebtedness
has an existing right, contingent or otherwise, to be secured by) any mortgage,
lien, pledge, change, security interest or other encumbrance upon or in any
property or assets (including accounts and contract rights) owned by any Person,
even though the Person which owns such assets or property has not assumed or
become liable for the payment of such indebtedness, and (viii) all Contingent
Obligations in respect of indebtedness or obligations of others of the kinds
referred to in clauses (i) through (vii) above; (y) “Contingent Obligation”
means, as to any Person, any direct or indirect liability, contingent or
otherwise, of that Person with respect to any indebtedness, lease, dividend or
other obligation of another Person if the primary purpose or intent of the
Person incurring such liability, or the primary effect thereof, is to provide
assurance to the obligee of such liability that such liability will be paid or
discharged, or that any agreements relating thereto will be complied with, or
that the holders of such liability will be protected (in whole or in part)
against loss with respect thereto; and (z) “Person” means an individual, a
limited liability company, a partnership, a joint venture, a corporation, a
trust, an unincorporated organization and a government or any department or
agency thereof.
          t. Absence of Certain Changes or Developments. Except as disclosed in
Schedule II(1)(t) attached hereto or as disclosed in the Commission Documents or
as contemplated herein and in the Transaction Documents, since December 31,
2008:
          i. there has been no Material Adverse Effect, and no event or
circumstance has occurred or exists with respect to the Company or its
businesses, properties, operations or financial condition, which, under Exchange
Act, Securities Act, or rules or regulations of any Trading Market, requires
public disclosure or announcement by the Company but which has not been so
publicly announced or disclosed;
          ii. the Company has not:
               (a) issued any stock, bonds or other corporate securities or any
right, options or warrants with respect thereto, except pursuant to the exercise
or conversion of securities outstanding as of such date;
               (b) borrowed any amount in excess of $250,000 or incurred or
become subject to any other liabilities in excess of $250,000 (absolute or
contingent) except current liabilities incurred in the ordinary course of
business which are comparable in nature and amount to the current liabilities
incurred in the ordinary course of business during the comparable portion of its
prior fiscal year, as adjusted to reflect the current nature and volume of the
business of the Company;
               (c) discharged or satisfied any Lien or encumbrance in excess of
$250,000 or paid any obligation or liability (absolute or contingent) in excess
of $250,000, other than current liabilities paid in the ordinary course of
business and payments of principal and interest under existing Indebtedness
disclosed in the Commission Documents;

39



--------------------------------------------------------------------------------



 



               (d) declared or made any payment or distribution of cash or other
property to stockholders with respect to its stock, or purchased or redeemed, or
made any agreements so to purchase or redeem, any shares of its capital stock,
in each case in excess of $50,000 individually or $100,000 in the aggregate;
               (e) sold, assigned or transferred any other tangible assets, or
canceled any debts or claims, in each case in excess of $250,000, except in the
ordinary course of business;
               (f) sold, assigned or transferred any patent rights, trademarks,
trade names, copyrights, trade secrets or other intangible assets or
intellectual property rights in excess of $250,000, or disclosed any proprietary
confidential information to any person except to customers in the ordinary
course of business;
               (g) suffered any material losses or waived any rights of material
value, whether or not in the ordinary course of business, or suffered the loss
of any material amount of prospective business;
               (h) made any changes in employee compensation except in the
ordinary course of business and consistent with past practices;
               (i) made capital expenditures or commitments therefor that
aggregate in excess of $250,000;
               (j) entered into any material transaction, whether or not in the
ordinary course of business that has not been disclosed in the Commission
Documents;
               (k) suffered any material damage, destruction or casualty loss,
whether or not covered by insurance;
               (l) experienced any material problems with labor or management in
connection with the terms and conditions of their employment;
               (m) altered its method of accounting, except to the extent
required by GAAP;
               (n) issued any equity securities to any officer, director or
affiliate (as such term is defined in Rule 144 of the Securities Act), except
pursuant to existing Company stock, option, equity incentive or similar
incentive plans; or
               (o) entered into an agreement, written or otherwise, to take any
of the foregoing actions.
          u. Solvency. The Company has not taken, nor does it have any intention
to take, any steps to seek protection pursuant to any bankruptcy or similar law.
The Company does not have any actual knowledge nor has it received any written
notice that its creditors intend to initiate involuntary bankruptcy proceedings
or any actual knowledge of any fact that, as of the date hereof, would
reasonably lead a creditor to do so. After giving effect to the transactions
contemplated hereby to occur at the Closing and in connection with the New
Senior Credit Facility, the Company will not be Insolvent (as hereinafter
defined). For purposes of this Agreement, “Insolvent” means (i) the Company is
unable to pay its debts and liabilities, subordinated, contingent or otherwise,
as such debts and liabilities become absolute and matured, (ii) the Company
intends to incur or believes that it will incur debts that would be beyond its
ability to pay as such debts mature or (iii) the Company has unreasonably small
capital with which to conduct the business in which it is engaged as such
business is now conducted and is proposed to be conducted.
          v. Off-Balance Sheet Arrangements. There is no transaction,
arrangement, or other relationship between the Company and an unconsolidated or
other off balance sheet entity that is required to be disclosed by the Company
in its Exchange Act filings and is not so disclosed or that if made or not made
would be reasonably likely to have a Material Adverse Effect.
          w. Transactions With Affiliates. Except as set forth in the Commission
Documents, none of the officers, directors or employees of the Company is
presently a party to any transaction with the Company or any Subsidiary (other
than for ordinary course services as employees, officers or directors),
including any contract, agreement or other arrangement providing for the
furnishing of services to or by, providing for rental of real or personal
property to or from, or otherwise requiring payments to or from any such
officer, director or employee or, to the knowledge of the Company, any

40



--------------------------------------------------------------------------------



 



corporation, partnership, trust or other entity in which any such officer,
director, or employee has a substantial interest or is an officer, director,
trustee or partner.
          x. Insurance. The Company and each Subsidiary are insured by insurers
of recognized financial responsibility against such losses and risks and in such
amounts as management of the Company believes to be prudent and customary in the
businesses in which the Company and each Subsidiary are engaged. Neither the
Company nor any Subsidiary has been refused any insurance coverage sought or
applied for and neither the Company nor any Subsidiary has any reason to believe
that it will not be able to renew its existing insurance coverage as and when
such coverage expires or to obtain similar coverage from similar insurers as may
be necessary to continue its business at a cost that would not have a Material
Adverse Effect.
          y. Title. Except as set forth in the Commission Documents, the Company
and each Subsidiary have good and marketable title to all personal property
owned by them which is material to their respective business, in each case free
and clear of all liens. Any real property and facilities held under lease by the
Company or any Subsidiary are held by them under valid, subsisting and
enforceable leases with such exceptions as are not material and do not interfere
with the use made and proposed to be made of such property and buildings by the
Company or any Subsidiary.
          z. Intellectual Property Rights. The Company and its Subsidiaries own
or possess the rights to use all patents, trademarks, domain names (whether or
not registered) and any patentable improvements or copyrightable derivative
works thereof, websites and intellectual property rights relating thereto,
service marks, trade names, copyrights, licenses and authorizations which are
necessary for the conduct of its business as now conducted (collectively, the
“Intellectual Property Rights”) without any conflict with the rights of others,
except any failures as, individually or in the aggregate, are not reasonably
likely to have a Material Adverse Effect. Neither the Company nor any Subsidiary
has received a written notice that the Intellectual Property Rights used by the
Company or any Subsidiary violates or infringes upon the rights of any Person.
To the knowledge of the Company, all such Intellectual Property Rights are
enforceable and there is no existing infringement by another Person of any of
the Intellectual Property Rights. The Company and its Subsidiaries have taken
reasonable measures to protect the value of the Intellectual Property Rights.
          aa. Environmental Laws. The Company and each of its Subsidiaries
(a) are in compliance with any and all Environmental Laws (as hereinafter
defined), (b) have received all permits, licenses or other approvals required of
them under applicable Environmental Laws to conduct their respective businesses
and (c) are in compliance with all terms and conditions of any such permit,
license or approval where, in each of the foregoing clauses (a), (b) and (c),
the failure to so comply could be reasonably expected to have, individually or
in the aggregate, a Material Adverse Effect. The term “Environmental Laws” means
all federal, state, local or foreign laws relating to pollution or protection of
human health or the environment (including, without limitation, ambient air,
surface water, groundwater, land surface or subsurface strata), including,
without limitation, laws relating to emissions, discharges, releases or
threatened releases of chemicals, pollutants, contaminants, or toxic or
hazardous substances or wastes (collectively, “Hazardous Materials”) into the
environment, or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials,
as well as all authorizations, codes, decrees, demands or demand letters,
injunctions, judgments, licenses, notices or notice letters, orders, permits,
plans or regulations issued, entered, promulgated or approved thereunder.
          bb. Material Contracts. Each contract of the Company that involves
expenditures or receipts in excess of $500,000 (each, a “Material Contract”) is
in full force and effect and is valid and enforceable in accordance with its
terms. The Company is and has been in full compliance with all applicable terms
and requirements of each Material Contract and no event has occurred or
circumstance exists that (with or without notice or lapse of time) may
contravene, conflict with or result in a violation or breach of, or give the
Company or any other entity the right to declare a default or exercise any
remedy under, or to accelerate the maturity or performance of, or to cancel,
terminate or modify any Material Contract. The Company has not given or received
from any other Person any notice or other communication (whether oral or
written) regarding any actual, alleged, possible or potential violation or
breach of, or default under, any Material Contract.
          cc. Ranking of Series A Preferred Stock. No capital stock of the
Company is senior to or ranks pari passu with the Series A Preferred Stock in
right of payment, whether with respect of payment of redemptions, interest,
damages or upon liquidation or dissolution or otherwise.
          dd. Manipulation of Price. The Company has not, and to its knowledge
no one acting on its behalf has, taken, directly or indirectly, any action
designed to cause or to result or that could reasonably be expected to cause or
result, in the stabilization or manipulation of the price of any security of the
Company to facilitate the sale or resale of any of the Securities.

41



--------------------------------------------------------------------------------



 



          ee. Listing and Maintenance Requirements. The Company has not, in the
12 months preceding the date hereof, received notice from any trading market on
which the Common Stock is or has been listed or quoted to the effect that the
Company is not in compliance with the listing or maintenance requirements of
such trading market. The Company is in compliance with all such maintenance
requirements.
          ff. Application of Takeover Protections. The Company and its Board of
Directors have taken all necessary action, if any, in order to render
inapplicable any control share acquisition, business combination, poison pill
(including any distribution under a rights agreement) or other similar
anti-takeover provision under the Company’s Certificate of Incorporation (or
similar charter documents) or the laws of its state of incorporation that is or
could become applicable to Vicis as a result of Vicis and the Company fulfilling
their obligations or exercising their rights under the Transaction Documents,
including without limitation the Company’s issuance of the Securities and
Vicis’s ownership of the Securities.
          gg. Disclosure. All written disclosure provided to Vicis regarding the
Company, its business and the transactions contemplated hereby, including the
Schedules to this Agreement, furnished by or on behalf of the Company are true
and correct and do not contain any untrue statement of a material fact or omit
to state any material fact necessary in order to make the statements made
therein, in light of the circumstances under which they were made, not
misleading.
     2. Representations and Warranties of Vicis. Vicis hereby represents and
warrants to the Company as follows as of the date hereof and as of the Closing
Date:
          a. Organization and Standing of Vicis. Vicis is a trust duly
organized, validly existing and in good standing under the laws of the
jurisdiction of its organization.
          b. Authorization and Power. Vicis has the requisite power and
authority to enter into and perform the Transaction Documents and to purchase or
otherwise acquire the Securities being issued to it hereunder. The execution,
delivery and performance of the Transaction Documents by Vicis and the
consummation by it of the transactions contemplated hereby have been duly
authorized by all necessary corporate or partnership action, and no further
consent or authorization of such Vicis, as applicable, or its Board of
Directors, stockholders, or partners, as the case may be, is required. When
executed and delivered by Vicis, the Transaction Documents shall constitute
valid and binding obligations of Vicis enforceable against such Vicis in
accordance with their terms, except as such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium, liquidation,
conservatorship, receivership or similar laws relating to, or affecting
generally the enforcement of, creditor’s rights and remedies or by other
equitable principles of general application.
          c. No Conflict. The execution, delivery and performance of the
Transaction Documents by Vicis and the consummation by Vicis of the transactions
contemplated thereby and hereby do not and will not (i) violate any provision of
Vicis’s charter or organizational documents; (ii) conflict with, or constitute a
default (or an event which with notice or lapse of time or both would become a
default) under, or give to others any rights of termination, amendment,
acceleration or cancellation of, any agreement, mortgage, deed of trust,
indenture, note, bond, license, lease agreement, instrument or obligation to
which Vicis is a party or by which Vicis’s respective properties or assets are
bound; or (iii) result in a violation of any federal, state, local or foreign
statute, rule, regulation, order, judgment or decree (including federal and
state securities laws and regulations) applicable to Vicis by which any property
or asset of Vicis is bound or affected, except, in all cases, other than
violations pursuant to clauses (i) or (iii) (with respect to federal and state
securities laws) above, for such conflicts, defaults, terminations, amendments,
acceleration, cancellations and violations as would not, individually or in the
aggregate, materially and adversely affect Vicis’s ability to perform its
obligations under the Transaction Documents.
          d. Acquisition for Investment. Vicis is acquiring the Securities
solely for its own account and not with a view to or for sale in connection with
distribution. Vicis does not have a present intention to sell any of the
Securities, or a present arrangement (whether or not legally binding) or
intention to effect any distribution of any of the Securities to or through any
person or entity; provided, however, that by making the representations herein,
Vicis does not agree to hold the Securities for any minimum or other specific
term and reserves the right to dispose of the Securities at any time in
accordance with federal and state securities laws applicable to such
disposition. Vicis acknowledges that it (i) has such knowledge and experience in
financial and business matters such that Vicis is capable of evaluating the
merits and risks of Vicis’s investment in the Company; (ii) is able to bear the
financial risks associated with an investment in the Securities; and (iii) has
been given full access to such records of the Company and the Subsidiaries and
to the officers of the Company and the Subsidiaries as it has deemed necessary
or appropriate to conduct its due diligence investigation.

42



--------------------------------------------------------------------------------



 



          e. Rule 144. Vicis acknowledges that the Securities have not been
registered under the Securities Act of 1933, as amended (the “Act”), or any
applicable state securities laws in reliance upon exemption provisions of the
Act and such other laws; and accordingly, no Federal or state agency has made
any recommendation or endorsement as to, or otherwise passed on the merits of,
purchasing the Securities. Vicis further acknowledges that there is no public
market for the Securities, other than a limited market for the Company’s shares
of Common Stock, and that it will not be possible to readily liquidate its
investment. Vicis must bear the economic risks of investment for an indefinite
period of time and Vicis understands that the Securities must be held
indefinitely unless such Securities are registered under the Securities Act or
an exemption from registration is available. Vicis acknowledges that such person
is familiar with Rule 144 of the rules and regulations of the Commission, as
amended, promulgated pursuant to the Securities Act (“Rule 144”), and that such
Vicis has been advised that Rule 144 permits resales only under certain
circumstances. Vicis understands that, to the extent that Rule 144 is not
available, such Vicis will be unable to sell any Securities without either
registration under the Securities Act or the existence of another exemption from
such registration requirement.
          f. Independent Inquiry. Vicis has been given (i) access to all books
and records, legal documents and other material information of the Company;
(ii) access to all material contracts and documents of the Company relating to
the Securities and the Company’s business; and (iii) an opportunity to ask
questions of and receive answers from the executive officers of the Company,
regarding the information in (i) and (ii) above. Vicis has made such
investigation and examination of the affairs of the Company and has obtained
such information relating thereto as he or she deems necessary to verify the
accuracy of the information furnished to him or her. Vicis has received no
representation or warranty from any person regarding the Company or its business
or prospects, or the Securities; and Vicis acknowledges that the ability of the
Company to achieve its business objective is uncertain. Vicis understands that
an investment in the Company is extremely risky and acknowledges reviewing all
of the Risk Factors contained in the Commission Documents.
          g. General. Vicis understands that the Securities are being offered
and sold in reliance on a transactional exemption from the registration
requirements of federal and state securities laws and the Company is relying
upon the truth and accuracy of the representations, warranties, agreements,
acknowledgments and understandings of such Vicis set forth herein in order to
determine the applicability of such exemptions and the suitability of such Vicis
to acquire the Securities. The information provided to the Company by Vicis is
true and accurate and contains no material misstatements. Vicis understands that
no United States federal or state agency or any government or governmental
agency has passed upon or made any recommendation or endorsement of the
Securities. Commencing on the date that Vicis was initially contacted regarding
an investment in the Securities, its has not engaged in any short sale of any of
the Securities and will not engage in any such short sale prior to the
consummation of the transactions contemplated by this Agreement.
          h. No General Solicitation. Vicis acknowledges that the Securities
were not offered to such Vicis, as applicable, by means of any form of general
or public solicitation or general advertising, or publicly disseminated
advertisements or sales literature, including (i) any advertisement, article,
notice or other communication published in any newspaper, magazine, or similar
media, or broadcast over television or radio; or (ii) any seminar or meeting to
which such Vicis, as applicable, was invited by any of the foregoing means of
communications. Vicis in making the decision to purchase the Securities, has
relied upon independent investigation made by it and has not relied on any
information or representations made by third parties.
          i. Accredited Vicis. Vicis is an “accredited investor” (as defined in
Rule 501 of Regulation D), and such Vicis has such experience in business and
financial matters that it is capable of evaluating the merits and risks of an
investment in the Securities. Such Vicis is not required to be registered as a
broker-dealer under Section 15 of the Exchange Act and such Vicis is not a
broker-dealer. Vicis acknowledges that an investment in the Securities is
speculative and involves a high degree of risk.
          j. Sophistication. Vicis has sufficient knowledge and experience in
business and financial matters to evaluate the merits and risks of an investment
in the Company and is able to bear the economic risks inherent in this
investment and has the ability, at the present time, to afford a complete loss
of the undersigned’s entire investment in the Company. Vicis’s overall
commitment to investments which are not readily marketable is not
disproportionate to his or her net worth in light of his or her business or
investments, and Vicis’s investment in the Company will not cause such overall
commitment to be disproportionate. Vicis has adequate means of providing for his
or her current financial needs and possible personal contingencies and has no
need for liquidity in this investment.
          k. Regulation M. Vicis has complied and will comply with Regulation M
promulgated under the Exchange Act with respect to the transactions contemplated
by this Agreement.

43



--------------------------------------------------------------------------------



 



ARTICLE III
COVENANTS
     The Company covenants with Vicis as to each provision in this Article III
as follows, which covenants are for the benefit of Vicis and its permitted
assignees.
     1. Securities Compliance. The Company shall notify the Commission in
accordance with its rules and regulations of the transactions contemplated by
any of the Transaction Documents and shall take all other necessary action and
proceedings as may be required and permitted by applicable law, rule and
regulation, for the legal and valid issuance of the Securities to Vicis or their
respective subsequent holders.
     2. Listing; Filings. The Company will take all action necessary to continue
the trading of its Common Stock on the OTC Bulletin Board and if and when issued
to list the Conversion Shares. The Company further agrees, if the Company
applies to have the Common Stock traded on any other trading market, it will
include in such application all of the Conversion Shares, and will take such
other action as is necessary to cause all of the Conversion Shares to be listed
on such other trading market as promptly as possible. The Company will take all
action reasonably necessary to continue the listing and trading of its Common
Stock on, and will comply in all respects with the Company’s reporting, filing
and other obligations under the bylaws or rules of, each such Trading Market on
which the Company’s Common Stock is listed or trades. Subject to the terms of
the Transaction Documents, the Company further covenants that it will take such
further action as Vicis may reasonably request, all to the extent required from
time to time to enable Vicis to sell its shares of Common Stock without
registration under the Securities Act within and subject to the limitations
provided by Rule 144 promulgated under the Securities Act.
     3. Inspection Rights. Provided same would not be in violation of
Regulation FD, the Company shall permit, during normal business hours and upon
reasonable request and reasonable notice, Vicis, or any employees, agents or
representatives thereof, for purposes reasonably related to such Vicis’s
interests as a stockholder, to examine the publicly available, non-confidential
records and books of account of, and visit and inspect the properties, assets,
operations and business of the Company and any subsidiary, and to discuss the
publicly available, non-confidential affairs, finances and accounts of the
Company and any subsidiary with any of its officers, consultants, directors, and
key employees.
     4. Compliance with Laws. The Company shall comply, and cause each
subsidiary to comply, with all applicable laws, rules, regulations and orders,
noncompliance with which would be reasonably likely to have a Material Adverse
Effect.
     5. Keeping of Records and Books of Account. The Company shall keep and
cause each subsidiary to keep adequate records and books of account, in which
complete entries will be made in accordance with GAAP consistently applied,
reflecting all financial transactions of the Company and its subsidiaries, and
in which, for each fiscal year, all proper reserves for depreciation, depletion,
obsolescence, amortization, taxes, bad debts and other purposes in connection
with its business shall be made.
     6. Other Agreements. The Company shall not enter into any agreement which,
by its terms, would restrict or impair the Company’s or any subsidiary’s right
or ability to perform under this Article III.
     7. Use of Proceeds. The net proceeds from the sale of the Securities
hereunder shall be used by the Company in accordance with the Additional Equity
Letter dated as of the date hereof from the Company to CHATHAM CREDIT MANAGEMENT
III, LLC, with the “Cash to Balance Sheet” (as referenced in that letter) being
used, in the sole discretion of the Company, including for acquisitions and for
working capital and general corporate purposes, including, but not limited to,
growth and capital initiatives, investor and public relations, consulting fees,
and transaction related fees.
     8. Reporting Status. For a period of not less than two (2) years after the
Closing, (a) the Company shall timely file all reports required to be filed with
the Commission pursuant to the Exchange Act, and the Company shall not terminate
its status as an issuer required to file reports under the Exchange Act even if
the Exchange Act or the rules and regulations thereunder would permit such
termination, and (b) the Company shall retain an investor relations firm,
selected by the Company, which systematically prepares and distributes
information to potential investors about developments in the Company’s business
as part of an active investor relations program.

44



--------------------------------------------------------------------------------



 



     9. Transfer Taxes. All applicable sales taxes, documentary transfer taxes,
recording and filing fees, and other costs (but not including, without
limitation, any attorney’s fees incurred by the Company or income, capital
gains, intangible or similar taxes) that may be due or payable as a result of
the conveyance or deliver of the Securities to be conveyed and transferred or
other transactions contemplated hereby, whether levied on the Company or Vicis
shall be paid by the Company.
     10. Authorization of and Reservation of Additional Shares of Common Stock.
On or prior to Closing, the Company shall take all action necessary to reserve
sufficient shares for the full issuance of the Conversion Shares and thereafter
the Company will at all times cause there to be reserved for issuance a
sufficient number of shares of Common Stock for the issuance of the Conversion
Shares.
     11. Maintenance of Corporate Existence. The Company shall and shall cause
its subsidiaries to, maintain in full force and effect its corporate existence,
rights and franchises and all material terms of licenses and other rights to use
licenses, trademarks, trade names, service marks, copyrights, patents or
processes owned or possessed by it and necessary to the conduct of its business,
except where the failure to maintain such corporate existence, rights,
franchises, licenses and rights to use licenses, trademarks, trade names,
service marks, copyrights, patents or processes would not (a) result in a
Material Adverse Effect or (b) materially adversely affect the rights of Vicis
under any Transaction Document.
     12. Maintenance of Properties. The Company shall and shall cause its
subsidiaries to, keep each of its properties necessary to the conduct of its
business in good repair, working order and condition, reasonable wear and tear
excepted, and from time to time make all needful and proper repairs, renewals,
replacements, additions and improvements thereto; and the Company shall and
shall its subsidiaries to at all times comply with each material provision of
all material leases to which it is a party or under which it occupies property.
     13. Payment of Taxes. The Company shall and shall cause its subsidiaries
to, promptly pay and discharge, or cause to be paid and discharged when due and
payable, all lawful taxes, assessments and governmental charges or levies
imposed upon the income, profits, assets, property or business of the Company
and its subsidiaries; provided, however, that any such tax, assessment, charge
or levy need not be paid if the validity thereof shall be contested timely and
in good faith by appropriate proceedings, if the Company or its subsidiaries
shall have set aside on its books adequate reserves with respect thereto, and
the failure to pay shall not be prejudicial in any material respect to the
holders of the Securities, and provided, further, that the Company or its
subsidiaries will pay or cause to be paid any such tax, assessment, charge or
levy forthwith upon the commencement of proceedings to foreclose any Lien which
may have attached as security therefor.
     14. Payment of Indebtedness. The Company shall, and shall cause its
subsidiaries to, pay or cause to be paid when due all Indebtedness incident to
the operations of the Company or its subsidiaries (including, without
limitation, claims or demands of workmen, material-men, vendors, suppliers,
mechanics, carriers, warehousemen and landlords) which, if unpaid might become a
Lien (except for Permitted Liens) upon the assets or property of the Company or
its subsidiaries, except where the Company (or its subsidiary, as the case may
be) disputes the payment of such Indebtedness in good faith by appropriate
proceedings
     15. Maintenance of Insurance. The Company shall and shall cause its
subsidiaries to, keep its assets which are of an insurable character insured by
financially sound and reputable insurers against loss or damage by theft, fire,
explosion and other risks customarily insured against by companies in the line
of business of the Company or its subsidiaries, in amounts sufficient to prevent
the Company and its subsidiaries from becoming a co-insurer of the property
insured; and the Company shall and shall cause its subsidiaries to maintain,
with financially sound and reputable insurers, insurance against other hazards
and risks and liability to persons and property to the extent and in the manner
customary for companies in similar businesses similarly situated or as may be
required by law, including, without limitation, general liability, fire and
business interruption insurance, and product liability insurance as may be
required pursuant to any license agreement to which the Company or its
subsidiaries is a party or by which it is bound.
     16. Payment of the Preferred Share Dividends. The Company shall pay the
dividends on, and redeem, the Acquired Shares, in the time, the manner and the
form as provided in the Certificate of Designation for the Series A Preferred
Stock.
     17. Further Assurances. From time to time the Company shall execute and
deliver to Vicis and Vicis shall execute and deliver to the Company such other
instruments, certificates, agreements and documents and take such other action
and do all other things as may be reasonably requested by the other party in
order to implement or effectuate the terms and provisions of this Agreement and
any of the Securities.

45



--------------------------------------------------------------------------------



 



     For purposes of Articles IV and V the term “subsidiary” shall be deemed to
include each Subsidiary and any subsidiary of the Company acquired or formed
after the date hereof.
ARTICLE V
NEGATIVE COVENANTS
     The Company hereby covenants and agrees, so long as more than 25% of the
aggregate amount of authorized shares of Series A Preferred Stock remain
outstanding (or such amount as adjusted for stock splits, recapitalizations and
similar transactions), it will not (and not allow any subsidiary to), without
the prior written consent of the holder(s) of more than 50% of number of shares
of Series A Preferred Stock outstanding (the “Majority Holders”), directly or
indirectly:
     1. Distributions and Redemptions. (a) Except with respect to the Series A
Preferred Stock, declare or pay any dividends or make any distributions to any
holder(s) of any shares of capital stock of the Company or (a) purchase, redeem
or otherwise acquire for value, directly or indirectly, any shares of Common
Stock of the Company or warrants or rights to acquire such Common Stock, except
as may be required by the terms of the Series A Preferred Stock; or
(iii) purchase, redeem or otherwise acquire for value, directly or indirectly,
any shares of preferred stock of the Company or warrants or rights to acquire
such stock, except as may be required by the terms of such preferred stock.
     2. Reclassification. Effect any reclassification, combination or reverse
stock split of the Common Stock.
     3. Indebtedness. Create, incur, assume, suffer, permit to exist, or
guarantee, directly or indirectly, any Indebtedness, excluding, however, from
the operation of this covenant:
          Indebtedness to the extent disclosed in the Commission Documents filed
prior to the date hereof and otherwise existing on the date hereof;
          Indebtedness which may, from time to time be incurred or guaranteed by
the Company which in the aggregate principal amount does not exceed $250,000 and
is subordinate to the Indebtedness under this Agreement;
          the endorsement of instruments for the purpose of deposit or
collection in the ordinary course of business;
          Indebtedness relating to contingent obligations of the Company and its
subsidiaries under guaranties in the ordinary course of business of the
obligations of suppliers, customers, and licensees of the Company and its
subsidiaries;
          Indebtedness relating to loans from the Company to its subsidiaries;
          Indebtedness relating to capital leases in an amount not to exceed
$250,000; or
          accounts or notes payable arising out of the purchase of merchandise,
supplies, equipment, software, computer programs or services in the ordinary
course of business.
     4. Capital Stock. Except for issuances to Vicis, issue any equity security
that is senior to or ranks pari passu with the Series A Preferred Stock, whether
with respect to right of payment of redemptions, interest, damages or upon
liquidation or dissolution or otherwise.
     5. Liquidation or Sale. Sell, transfer, lease or otherwise dispose of 10%
or more of its consolidated assets (as shown on the most recent financial
statements of the Company or the subsidiary, as the case may be) in any single
transaction or series of related transactions (other than the sale of inventory
in the ordinary course of business), or liquidate, dissolve, recapitalize or
reorganize in any form of transaction.
     6. Change of Control Transaction. Enter into a Change in Control
Transaction. For purposes of this Agreement, “Change in Control Transaction”
means the occurrence of (a) an acquisition by an individual or legal entity or
“group” (as described in Rule 13d-5(b)(1) promulgated under the Exchange Act) of
effective control (whether through legal or beneficial ownership of capital
stock of the Company, by contract or otherwise) of in excess of fifty percent
(50%) of the voting securities of the Company (except that the acquisition of
Securities by Vicis shall not constitute a Change in Control for purposes of
this Section), (b) a replacement at one time or over time of more than one-half
of the members of

46



--------------------------------------------------------------------------------



 



the Board of the Company which is not approved by a majority of those
individuals who are members of the Board on the date hereof (or by those
individuals who are serving as members of the Board on any date whose nomination
to the Board was approved by a majority of the members of the Board who are
members on the date hereof), (c) the merger or consolidation of the Company or
any subsidiary of the Company in one or a series of related transactions with or
into another entity (except in connection with a merger involving the Company
solely for the purpose, and with the sole effect, of reorganizing the Company
under the laws of another jurisdiction; provided that the certificate of
incorporation and bylaws (or similar charter or organizational documents) of the
surviving entity are substantively identical to those of the Company and do not
otherwise adversely impair the rights of Vicis), or (d) the execution by the
Company of an agreement to which the Company is a party or by which it is bound,
providing for any of the events set forth above in (a), (b) or (c).
     7. Amendment of Charter Documents. Amend or waive any provision of the
Certificate of Incorporation or Bylaws of the Company in any way that materially
adversely affects the rights of Vicis without the prior written consent of
Vicis.
     8. Senior Loan Amendment. The Company shall not further amend its senior
credit facility, after giving effect to the Senior Loan Amendment attached
hereto as Exhibit A, if such amendment would materially adversely affect the
rights of Vicis under this Agreement.
ARTICLE VI
CERTIFICATE LEGEND
     1. Legend. Each certificate representing the Securities shall be stamped or
otherwise imprinted with a legend substantially in the following form (in
addition to any legend required by applicable state securities or “blue sky”
laws):
THE SECURITIES REPRESENTED BY THIS CERTIFICATE (THE “SECURITIES”) HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”)
OR ANY STATE SECURITIES LAWS AND MAY NOT BE SOLD, TRANSFERRED OR OTHERWISE
DISPOSED OF UNLESS REGISTERED UNDER THE SECURITIES ACT AND UNDER APPLICABLE
STATE SECURITIES LAWS OR THE COMPANY SHALL HAVE RECEIVED AN OPINION OF COUNSEL
THAT REGISTRATION OF SUCH SECURITIES UNDER THE SECURITIES ACT AND UNDER THE
PROVISIONS OF APPLICABLE STATE SECURITIES LAWS IS NOT REQUIRED.
     Prior to registration of the Conversion Shares under the Securities Act,
all such certificates shall bear the restrictive legend specified in this
Section. Certificates evidencing the Conversion Shares shall not contain any
legend (including the legend set forth in this Section), (i) while a
registration statement (including the Registration Statement) covering the
resale of such security is effective under the Securities Act, or (ii) following
any sale of such Conversion Shares pursuant to Rule 144, or (iii) if such
Conversion Shares are eligible for sale under Rule 144 by Vicis without
limitation as to volume or manner of sale, or (iv) if such legend is not
required under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the Staff of the Commission). The
Company shall cause its counsel to issue a legal opinion to the Company’s
transfer agent promptly after the effective date of a registration statement
covering such Conversions Shares, if required by the Company’s transfer agent,
to effect the removal of the legend hereunder. If all or any portion of the
Acquired Shares is converted at a time when there is an effective registration
statement to cover the resale of the Conversion Shares, such Conversion Shares,
as the case may be, shall be issued free of all legends. The Company agrees that
following the effective date of the registration statement covering Conversion
Shares or at such time as such legend is no longer required under this Section,
it will, no later than five (5) trading days following the delivery by Vicis to
the Company or the Company’s transfer agent of a certificate representing
Conversion Shares, as the case may be, issued with a restrictive legend (such
date, the “Delivery Date”), deliver or cause to be delivered to Vicis a
certificate representing such Securities that is free from all restrictive and
other legends. The Company may not make any notation on its records or give
instructions to any transfer agent of the Company that enlarge the restrictions
on transfer set forth in this Section. Whenever a certificate representing the
Conversion Shares is required to be issued to Vicis without a legend, in lieu of
delivering physical certificates representing the Conversion Shares, provided
the Company’s transfer agent is participating in the Depository Trust Company
(“DTC”) Fast Automated

47



--------------------------------------------------------------------------------



 



Securities Transfer program, the Company shall use its reasonable best efforts
to cause its transfer agent to electronically transmit the Conversion Shares to
Vicis by crediting the account of such Vicis’s Prime Broker with DTC through its
Deposit Withdrawal Agent Commission (“DWAC”) system (to the extent not
inconsistent with any provisions of this Agreement).
     2. Liquidated Damages. The Company understands that a delay in the delivery
of unlegended certificates for the Conversion Shares as set forth in Section 1
hereof beyond the Delivery Date could result in economic loss to Vicis. If the
Company fails to deliver to a Vicis such shares via DWAC or a certificate or
certificates pursuant to this Section hereunder by the Delivery Date, the
Company shall pay to Vicis, in cash, as partial liquidated damages and not as a
penalty, for each $500 of Conversion Shares (based on the closing price of the
Common Stock reported by the principal trading market on the date such
Securities are submitted to the Company’s transfer agent) subject to Section 1,
$10 per trading day (increasing to $15 per trading day five (5) trading days
after such damages have begun to accrue and increasing to $20 per trading day
ten (10) trading days after such damages have begun to accrue) for each trading
day after the Legend Removal Date until such certificate is delivered. Nothing
herein shall limit Vicis’s right to pursue actual damages for the Company’s
failure to deliver certificates representing any Securities as required by the
Transaction Documents, and Vicis shall have the right to pursue all remedies
available to it at law or in equity including, without limitation, a decree of
specific performance and/or injunctive relief.
     3. Sales by Vicis. Vicis agrees that the removal of the restrictive legend
from certificates representing Securities as set forth in Section 1 is
predicated upon the Company’s reliance that Vicis will sell any Securities
pursuant to either the registration requirements of the Securities Act,
including any applicable prospectus delivery requirements, or an exemption
therefrom.
ARTICLE VII
INDEMNIFICATION
     1. General Indemnity. The Company agrees to indemnify, defend and hold
harmless Vicis (and their respective directors, officers, affiliates, agents,
successors and assigns) from and against any and all losses, liabilities,
deficiencies, costs, damages and expenses (including, without limitation,
reasonable attorneys’ fees, charges and disbursements) incurred by Vicis as a
result of any inaccuracy in or breach of the representations, warranties or
covenants made by the Company herein. Vicis agrees to indemnify and hold
harmless the Company and its directors, officers, affiliates, agents, successors
and assigns from and against any and all losses, liabilities, deficiencies,
costs, damages and expenses (including, without limitation, reasonable
attorneys’ fees, charges and disbursements) incurred by the Company as result of
any inaccuracy in or breach of the representations, warranties or covenants made
by such Vicis herein.
     2. Indemnification Procedure. Any party entitled to indemnification under
this Article VII (an “indemnified party”) will give written notice to the
indemnifying party of any matter giving rise to a claim for indemnification;
provided, that the failure of any party entitled to indemnification hereunder to
give notice as provided herein shall not relieve the indemnifying party of its
obligations under this Article VII except to the extent that the indemnifying
party is actually prejudiced by such failure to give notice. In case any such
action, proceeding or claim is brought against an indemnified party in respect
of which indemnification is sought hereunder, the indemnifying party shall be
entitled to participate in and, unless in the reasonable judgment of the
indemnifying party a conflict of interest between it and the indemnified party
exists with respect to such action, proceeding or claim (in which case the
indemnifying party shall be responsible for the reasonable fees and expenses of
one separate counsel for the indemnified parties), to assume the defense thereof
with counsel reasonably satisfactory to the indemnified party. In the event that
the indemnifying party advises an indemnified party that it will contest such a
claim for indemnification hereunder, or fails, within thirty (30) days of
receipt of any indemnification notice to notify, in writing, such person of its
election to defend, settle or compromise, at its sole cost and expense, any
action, proceeding or claim (or discontinues its defense at any time after it
commences such defense), then the indemnified party may, at its option, defend,
settle or otherwise compromise or pay such action or claim. In any event, unless
and until the indemnifying party elects in writing to assume and does so assume
the defense of any such claim, proceeding or action, the indemnified party’s
costs and expenses arising out of the defense, settlement or compromise of any
such action, claim or proceeding shall be losses subject to indemnification
hereunder. The indemnified party shall cooperate fully with the indemnifying
party in connection with any negotiation or defense of any such action or claim
by the indemnifying party and shall furnish to the indemnifying party all
information reasonably available to the indemnified party which relates to such
action or claim. The indemnifying party shall keep the indemnified party fully
apprised at all times as to the status of the defense or any settlement
negotiations with respect thereto. If the indemnifying party elects to defend
any such action or claim, then the indemnified party shall be entitled to
participate in such defense

48



--------------------------------------------------------------------------------



 



with counsel of its choice at its sole cost and expense. The indemnifying party
shall not be liable for any settlement of any action, claim or proceeding
effected without its prior written consent. Notwithstanding anything in this
Article VII to the contrary, the indemnifying party shall not, without the
indemnified party’s prior written consent, settle or compromise any claim or
consent to entry of any judgment in respect thereof which imposes any future
obligation on the indemnified party or which does not include, as an
unconditional term thereof, the giving by the claimant or the plaintiff to the
indemnified party of a release from all liability in respect of such claim. The
indemnification obligations to defend the indemnified party required by this
Article VI shall be made by periodic payments of the amount thereof during the
course of investigation or defense, as and when bills are received or expense,
loss, damage or liability is incurred, so long as the indemnified party shall
refund such moneys if it is ultimately determined by a court of competent
jurisdiction that such party was not entitled to indemnification. The indemnity
agreements contained herein shall be in addition to (a) any cause of action or
similar rights of the indemnified party against the indemnifying party or
others, and (b) any liabilities the indemnifying party may be subject to
pursuant to the law. No indemnifying party will be liable to the indemnified
party under this Agreement to the extent, but only to the extent that a loss,
claim, damage or liability is attributable to the indemnified party’s breach of
any of the representations, warranties or covenants made by such party in this
Agreement or in the other Transaction Documents.
ARTICLE VIII
MISCELLANEOUS
     1. TO RESIDENTS OF FLORIDA: THE INTEREST OFFERED HEREIN HAVE NOT BEEN
REGISTERED WITH THE FLORIDA DIVISION OF SECURITIES. PURSUANT TO FLORIDA
STATUTES, SECTION 517.061(11) (A) (5), INVESTORS MAY ELECT, WITHIN THREE
(3) BUSINESS DAYS AFTER DELIVERY OF THEIR SUBSCRIPTION AGREEMENT AND THE
PURCHASE PRICE FOR THE INTEREST, TO WITHDRAW THEIR SUBSCRIPTION AND RECEIVE A
FULL REFUND (WITHOUT INTEREST) OF SUCH PURCHASE PRICE. THIS WITHDRAWAL WILL BE
WITHOUT ANY FURTHER LIABILITY TO ANY PERSON. TO ACCOMPLISH SUCH WITHDRAWAL, AN
INVESTOR SHOULD SEND A LETTER INDICATING THE INTENTION TO WITHDRAW, POSTMARKED
PRIOR TO THE END OF THE THIRD BUSINESS DAY AFTER DELIVERY OF FUNDS TO THE
PARTNERSHIP, RETURN RECEIPT REQUESTED, TO THE COMPANY AT THE ADDRESS SET FORTH
HEREIN. ANY ORAL REQUESTS FOR RESCISSION SHOULD BE ACCOMPANIED BY A REQUEST FOR
WRITTEN CONFIRMATION THAT THE ORAL REQUEST WAS RECEIVED ON A TIMELY BASIS.
     2. Fees and Expenses. Each party shall pay the fees and expenses of its
advisors, counsel, accountants and other experts, if any, and all other
expenses, incurred by such party incident to the negotiation, preparation,
execution, delivery and performance of this Agreement.
     3. Governing Law; Consent to Jurisdiction; Venue. This Agreement shall be
governed by and construed in accordance with the internal laws of the State of
Florida, without giving effect to any of the conflicts of law principles which
would result in the application of the substantive law of another jurisdiction.
This Agreement shall not be interpreted or construed with any presumption
against the party causing this Agreement to be drafted. The parties agree that
venue for any dispute arising under this Agreement will lie exclusively in the
state or federal courts located in Hillsborough County, Florida, and the parties
irrevocably waive any right to raise forum non conveniens or any other argument
that Florida is not the proper venue. The parties irrevocably consent to
personal jurisdiction in the state and federal courts of the state of Florida.
Each party hereto consent to process being served in any such suit, action or
proceeding by mailing a copy thereof to such party at the address in effect for
notices to it under this Agreement and agrees that such service shall constitute
good and sufficient service of process and notice thereof. Nothing in this
section shall affect or limit any right to serve process in any other manner
permitted by law. The parties hereto hereby agree that the prevailing party in
any suit, action or proceeding arising out of or relating to the Securities,
this Agreement or the other Transaction Documents, shall be entitled to
reimbursement for reasonable legal fees from the non-prevailing party. The
parties hereby waive all rights to a trial by jury.
     4. Entire Agreement; Amendment. This Agreement and the Transaction
Documents contain the entire understanding and agreement of the parties with
respect to the matters covered hereby and they supersede all prior
understandings and agreements with respect to said subject matter, all of which
are merged herein. No provision of this Agreement may be waived or amended other
than by a written instrument signed by the Company and Vicis.
     5. Notices. All notices and other communications given or made pursuant to
this Agreement shall be in writing and shall be deemed effectively given:
(a) upon personal delivery to the party to be notified; (b) when sent by

49



--------------------------------------------------------------------------------



 



confirmed electronic mail or facsimile if sent during normal business hours of
the recipient, and if not so confirmed, then on the next business day; (c) five
(5) days after having been sent by registered or certified mail, return receipt
requested, postage prepaid; or (d) one (1) business day after deposit with a
nationally recognized overnight courier, specifying next day delivery, with
written verification of receipt. All communications shall be sent to the
respective parties at their address as set forth below or to such address or
facsimile number as subsequently modified by written notice given in accordance
with this section.
     All notices to the Company shall be sent to:
Brookside Technology Holdings Corp.
15500 Roosevelt Blvd., Ste. 101
Clearwater, FL 33760
Attn: Michael Nole, Chief Executive Officer
Facsimile: (813) 854-1045
     If to Vicis:
126 East 56th Street
Tower 56, Suite 700
New York, NY 10022
Any party hereto may from time to time change its address for notices by giving
written notice of such changed address to the other parties hereto.
     6. Waivers. No waiver by any party of any default with respect to any
provision, condition or requirement of this Agreement shall be deemed to be a
continuing waiver in the future or a waiver of any other provision, condition or
requirement hereof, nor shall any delay or omission of any party to exercise any
right hereunder in any manner impair the exercise of any such right accruing to
it thereafter.
     7. Headings. The article, section and subsection headings in this Agreement
are for convenience only and shall not constitute a part of this Agreement for
any other purpose and shall not be deemed to limit or affect any of the
provisions hereof.
     8. Successors and Assigns. This Agreement shall be binding upon and inure
to the benefit of the parties and their successors and assigns. After the
Closing, the assignment by a party to this Agreement of any rights hereunder
shall not affect the obligations of such party under this Agreement.
     9. No Third Party Beneficiaries. This Agreement is intended for the benefit
of the parties hereto and their respective permitted successors and assigns and
is not for the benefit of, nor may any provision hereof be enforced by, any
other person.
     10. Survival. The representations and warranties shall survive the
execution and delivery hereof and the Closing.
     11. Counterparts. This Agreement may be executed in any number of
counterparts, all of which taken together shall constitute one and the same
instrument and shall become effective when counterparts have been signed by each
party and delivered to the other parties hereto, it being understood that all
parties need not sign the same counterpart.
     12. Severability. The provisions of this Agreement are severable and, in
the event that any court of competent jurisdiction shall determine that any one
or more of the provisions or part of the provisions contained in this Agreement
shall, for any reason, be held to be invalid, illegal or unenforceable in any
respect, such invalidity, illegality or unenforceability shall not affect any
other provision or part of a provision of this Agreement and this Agreement
shall be reformed and construed as if such invalid or illegal or unenforceable
provision, or part of such provision, had never been contained herein, so that
such provisions would be valid, legal and enforceable to the maximum extent
possible.
     13. Recitals. The parties hereto agree the Recitals set forth above are
true and accurate.
[Remainder of this page intentionally left blank; Signature page follows]

50



--------------------------------------------------------------------------------



 



[Signature page to Securities Purchase and Loan Conversion Agreement]
     IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of
the date first above stated.

          Brookside Technology Holdings Corp.
      By:           Michael Nole, Chief Executive Officer               
PURCHASER OF SERIES A PREFERRED STOCK
Vicis Capital Master Fund
      By:   Vicis Capital LLC             By:           Shad Stastney, Member
and Chief Operating Officer               

51